Citation Nr: 0630968	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of bilateral upper and lower extremities, to 
include as secondary to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and March 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The veteran was afforded a videoconference hearing related to 
his peripheral neuropathy claim before another member of the 
Board who is no longer employed by the Board.  The law 
specifies that the Board member or members who conduct a 
hearing shall participate in making the final determination 
of the claim.  38 C.F.R. § 20.707 (2005).  The veteran was 
asked if he wanted another hearing before another Board 
member who would participate in making the final 
determination of the claim.  In a letter dated in July 2006, 
the veteran indicated that he did not want another hearing.  

(Consideration of the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for a back disability is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy that is 
related to his military service.

2.  By an August 1980 rating decision, the RO denied service 
connection for a knee disability characterized as knee pain; 
the veteran did not appeal.  

3.  Evidence received since the August 1980 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have peripheral neuropathy of 
bilateral upper and lower extremities, to include as 
secondary to herbicide exposure, that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 11101, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).

2.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for a bilateral 
knee disability.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Peripheral Neuropathy

The veteran contends that he has peripheral neuropathy that 
is related to his military service.  On his original claim 
for service connection for peripheral neuropathy, and at a 
hearing before a Veterans Law Judge, the veteran indicated 
that he was not diagnosed with peripheral neuropathy until 
2002.  At his hearing he indicated that he had complained of 
tingling in 1969, but that it was not treated or diagnosed 
while in service.  The veteran's service medical records 
(SMRs) contain no record of complaints or treatment for 
peripheral neuropathy or related complaints.  VA treatment 
records dating from January 1970 are of record and they show 
no complaints, diagnosis, or treatment related to peripheral 
neuropathy until the August 2002 diagnosis of mild peripheral 
neuropathy.  

The veteran was afforded a VA examination in April 2005.  The 
examiner reviewed the veteran's case file and provided a 
comprehensive summary of the veteran's related medical 
history.  Cranial nerves II-XII were grossly intact.  Muscle 
strength and tone, both in the upper and lower extremities, 
were 5/5.  Deep tendon reflexes were about 1+ in upper and 
lower extremities.  Temperature sensation was intact.  
Vibration sensation was said to be decreased, but was 
described as inconsistent because of dissimilar results on 
repeated tests.  Electromyography was within normal limits, 
and there was no history of any endocrine disorder.  

The examiner diagnosed numbness in hands and feet of unknown 
origin.  The examiner commented that there was no evidence of 
peripheral neuropathy-related numbness or tingling in 
service.  He also noted that the only neuropathies related to 
exposure to Agent Orange are acute and subacute neuropathy, 
not chronic neuropathy.  The examiner concluded that is 
therefore less than likely that the veteran's symptomatology 
of occasional numbness and tingling in his upper and lower 
extremities is a result of the veteran's military service, 
including his exposure to herbicides.  He also noted that 
these symptoms could be consistent with the degenerative 
joint disease that he had in his lumbosacral and cervical 
spine.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include acute and subacute 
peripheral neuropathy.  Service connection for acute and 
subacute peripheral neuropathy requires that it be manifest 
to a degree of 10 percent within one year after the last date 
on which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 U.S.C.A. § 1116 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for 
the purposes of that section, "the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  (Emphasis in the original.)

Here, the evidence shows that the veteran served in Vietnam 
during the hostilities there.  However, there is no evidence 
of record showing any complaint or treatment related to 
peripheral neuropathy.  Moreover, the April 2005 VA examiner 
opined that it is less than likely that the veteran's 
symptomatology of occasional numbness and tingling in his 
upper and lower extremities is a result of the veteran's 
military service.  Rather, he noted that these symptoms could 
be consistent with the degenerative joint disease that he had 
in his lumbosacral spine and cervical spine.  Without medical 
evidence of in-service incurrence or aggravation of an injury 
or disease, and without medical evidence of a nexus between a 
current disability and an in-service disease or injury, 
service connection on a direct basis is not warranted.

Finally, presumptive service connection based on exposure to 
herbicides is not warranted because the type of neuropathies 
that are associated with herbicide exposure are acute or 
subacute, not chronic.  In any event, the regulations 
governing presumptive service connection on this basis also 
define the term acute and subacute peripheral neuropathy as 
meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Here, the 
record shows, and the veteran contends, that his peripheral 
neuropathy was not diagnosed until 2002, and therefore 
clearly is not the acute or subacute neuropathy for which 
presumptive service connection may be granted on the basis of 
herbicide exposure.  Service connection on a presumptive 
basis is therefore not warranted.

The veteran contends that he has peripheral neuropathy that 
originated in military service.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have peripheral neuropathy that is traceable 
to disease or injury incurred in or aggravated during active 
military service.

II.  Knees

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of service connection for what was 
characterized at the time as knee pain was denied in a rating 
decision dated in August 1980 because the disability was not 
shown by the evidence of record.  The relevant evidence of 
record at the time of the August 1980 rating decision 
consisted solely of the veteran's service medical records 
(SMRs).  The evidence received since the August 1980 rating 
decision consists of outpatient treatment records and 
discharge summaries from the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma for the period January 1970 through 
January 2006, as well as the reports of examinations given in 
July 2004 and April 2005.  While all of the evidence received 
since August 1980 is new in that is was not previously of 
record, none of this new evidence is material evidence.  
While some of the records relate to the veteran's knees, none 
relates to an unestablished fact necessary to substantiate 
the claim.  Specifically, none of the new evidence 
establishes that the veteran had an in-service incurrence or 
aggravation of an injury or disease, and none of the new 
evidence is medical evidence of a nexus between a current 
knee disability and an in-service disease or injury.  

In sum, while new evidence has been received since the August 
1980 rating decision denying service connection for a knee 
disability, that evidence is not material.  Absent new and 
material evidence, the veteran's application to reopen a 
claim of service connection for a bilateral knee disability 
is denied.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2002 and November 2003.  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for peripheral 
neuropathy, and that new and material evidence must be 
received in order to reopen a denied claim.  The 
notifications also apprised the veteran of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim so that it could obtain it on his 
behalf.  The RO also provided a statement of the case (SOC) 
and two supplemental statements of the case (SSOCs) reporting 
the results of its reviews, and the text of the relevant 
portions of the VA regulations.     

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the veteran was advised of these in a 
separate correspondence dated in July 2006.    

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and medical treatment records, and secured multiple 
examinations in furtherance of these claims.  In an April 
2006 correspondence from the veteran's accredited 
representative, and in a July 2006 statement from the 
veteran, he informed the RO that he had no additional 
evidence to submit.  VA has no duty to inform or assist that 
was unmet.




ORDER

Entitlement to service connection for peripheral neuropathy 
of bilateral upper and lower extremities, including as 
secondary to herbicide exposure, is denied.

New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for a 
knee disorder is not reopened.


REMAND

In February 2004, in the course of development of the 
veteran's application to reopen his claim of service 
connection for a back disability, he requested assistance in 
obtaining medical records from the USAF Hospital at Tinker 
AFB, Oklahoma.  The record shows that the RO requested these 
records in March 2004.  There is no evidence that any 
response to the request was ever received, or that the RO 
ever followed up on the unanswered request for records.  The 
Board will therefore remand the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for a back disability in order to obtain 
these records.  See 38 C.F.R. § 3.159(c)(2) (efforts to 
obtain Federally held records may be ended only when the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must resume attempts to 
obtain treatment records for the 
period July and August 1968 from the 
USAF Hospital at Tinker AFB, 
Oklahoma that are related to the 
veteran's back claim.  If the RO is 
unsuccessful in obtaining these 
medical records, it should inform 
the veteran and his representative 
of this and ask them to provide a 
copy of  any additional medical 
records they may have obtained on 
their own that have not been secured 
previously.

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


